                                          Case 5:19-cv-07707-VKD Document 14 Filed 05/06/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                        SAN JOSE DIVISION

                                   7

                                   8     YISHAI RENA QOYE,                                Case No. 19-cv-07707-VKD
                                                        Plaintiff,
                                   9
                                                                                          ORDER DENYING WITHOUT
                                                 v.                                       PREJUDICE MOTION FOR DEFAULT
                                  10
                                                                                          JUDGMENT
                                  11     ANDREW M. SAUL,
                                                                                          Re: Dkt. No. 13
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On May 6, 2020, pro se plaintiff Yishai Qoye filed a motion for default judgment,

                                  15   asserting that the Commissioner of Social Security had failed to respond to her complaint within

                                  16   60 days after service of process on February 13, 2020. Dkt. Nos. 13, 13-1. However, pursuant to

                                  17   the Social Security procedural order issued in this action on November 22, 2019, the

                                  18   Commissioner’s deadline to respond to Ms. Qoye’s complaint is 90 days after service of process:

                                  19   May 13, 2020. Dkt. No. 3. Accordingly, Ms. Qoye’s premature motion for default judgment is

                                  20   denied without prejudice at this time. The hearing noticed for May 26, 2020 is hereby

                                  21   VACATED.

                                  22          IT IS SO ORDERED.

                                  23   Dated: May 6, 2020

                                  24

                                  25
                                                                                                  VIRGINIA K. DEMARCHI
                                  26                                                              United States Magistrate Judge
                                  27

                                  28
